DETAILED ACTION

Status of Claims
Claims 1-6, 9-13, and 16-20 are pending in the present application.
The objection to claim 7 has been withdrawn based on applicant’s amendment.
The 35 USC 112(b) rejection has been withdrawn based on applicant’s amendment.

Claim Interpretation
Based on applicant’s amendment, the claims are no longer interpreted to invoke 35 USC 112(f).

Specification
The title of the invention contains a misspelling (see applicant’s remarks on 07/06/2022, p. 9). The examiner recommends amending to the Title with “DATA CONVERSION IN NEURAL NETWORK OPERATION ACCELERATION”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The examiner notes that applicant has changed the scope of the claims since the component selection is directed towards one of a threshold condition and quantity condition, whereas the previously recited claims required both conditions.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 9, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parmar et al (hereinafter Parmar), U.S. Publication No. 2013/0046803 A1, in view of Liu et al (hereinafter Liu), U.S. Publication No. 2014/0095129 A1.
Referring to claims 1 and 9, taking claim 1 as exemplary, Parmar discloses an operation device [fig. 6, element 650 which can be implemented on hardware] comprising:
a transformation circuit [fig. 6, elements 658 and 662; paragraph 73, “in some other implementations, the various modules are combined into an integral software and/or hardware unit”] configured to perform spatial transformation on input data [fig. 4, step 404, “image data”] and/or a parameter matrix [fig. 4, step 414, “dither matrix”] from first geometric space into second geometric space [paragraph 60, in regards to the “input data”; “process 400 begins with the receipt of input image data, for example, at dither-aware image coding module 304 of FIG. 3A or FIG. 3B. In some implementations, the received image data has spatial domain values”; “In block 412, a transformation is performed on spatial domain values in the selected portion of the image data. That is, the spatial domain values are transformed to a first set of transform domain coefficients. For example, a 2D DCT operation can be performed on the spatial domain values, to yield a set of DCT coefficients”, the examiner notes that the DCT operation is a transformation to the frequency domain (see paragraph 58, “transforming the blocks to the frequency domain by determining a 2D DCT of each block”); in regards to the parameter matrix, fig. 4, step 414, “Perform a transformation from second spatial domain values in a designated dither matrix to second transform domain coefficients”; paragraph 62, “As illustrated in FIG. 4, the transformation in block 414 of a spatial domain dither matrix to a transform domain dither matrix can be performed independent of the flow of blocks 404, 408, and 412”; paragraph 61, the examiner notes that the DCT operation is a transformation to the frequency domain (see paragraph 58, “transforming the blocks to the frequency domain by determining a 2D DCT of each block”; therefore the image data and parameter matrix are transformed from a first geometric space (spatial domain) into a second geometric space (frequency domain)]; and
an operation circuit [fig. 6, element 666] connected to the transformation circuit and configured to receive transformed input data and parameter matrix [fig. 6; step 420], and then perform operations [fig. 4, performing operations of step 420; “Determine a ratio of each of the first transform domain coefficients with a respective one of the second transform domain coefficients”].
Parmar does not explicitly disclose wherein the operation device further includes an optimization circuit configured to perform optimization operation on transformed input data and/or a parameter matrix, wherein the optimization operation includes component selection, quantifying, sparsification, or compressing,
wherein the optimization circuit performs component selection according to a component selection condition through a principal component analysis, and
wherein the component selection condition includes one of:
a threshold condition that with a given threshold, if an absolute value of a coefficient of a component is greater than the threshold, the component is retained, otherwise, if an absolute value of a coefficient of a component is less than the threshold, the component is deleted, and
a quantity condition that with a given quantity for selection, components that satisfy the quantity are selected according to a descending order of coefficients of the components.
However, Liu discloses wherein the operation device further includes an optimization circuit [fig. 4] configured to perform optimization operation on transformed input data [fig. 4, “Input Data”] and/or a parameter matrix, wherein the optimization operation includes component selection [figs. 4 and 7, nonlinear term selector 302, paragraph 64], quantifying, sparsification, or compressing,
wherein the optimization circuit performs component selection according to a component selection condition through a principal component analysis [paragraph 64], and
wherein the component selection condition includes one of:
a threshold condition that with a given threshold, if an absolute value of a coefficient of a component is greater than the threshold [paragraph 64, “the group of linear coefficients is normalized and form absolute values first (701), making the maximum absolute value be 1; and then the coefficients are compared with the threshold value”], the component is retained [paragraph 64, “the rest of the coefficients are taken as first-order term reference coefficients”], otherwise, if an absolute value of a coefficient of a component is less than the threshold, the component is deleted [paragraph 64, “and those terms less than the threshold value are discarded (702)”], and
a quantity condition that with a given quantity for selection, components that satisfy the quantity are selected according to a descending order of coefficients of the components.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Liu in the invention of Parmar, to implement wherein the operation device further includes an optimization circuit configured to perform optimization operation on transformed input data and/or a parameter matrix, wherein the optimization operation includes component selection, quantifying, sparsification, or compressing, wherein the optimization circuit performs component selection according to a component selection condition through a principal component analysis, and wherein the component selection condition includes one of:  a threshold condition that with a given threshold, if an absolute value of a coefficient of a component is greater than the threshold, the component is retained, otherwise, if an absolute value of a coefficient of a component is less than the threshold, the component is deleted, and a quantity condition that with a given quantity for selection, components that satisfy the quantity are selected according to a descending order of coefficients of the components, in order to lower the complexity and improve the precision of the model [Liu, paragraph 11].
Referring to claims 4 and 12, taking claim 4 as exemplary, the modified Parmar discloses the operation device of claim 1,
wherein the first geometric space is a spatial domain, and the second geometric space is a frequency domain [Parmar, paragraph 60, in regards to the “input data”; “process 400 begins with the receipt of input image data, for example, at dither-aware image coding module 304 of FIG. 3A or FIG. 3B. In some implementations, the received image data has spatial domain values”; “In block 412, a transformation is performed on spatial domain values in the selected portion of the image data. That is, the spatial domain values are transformed to a first set of transform domain coefficients. For example, a 2D DCT operation can be performed on the spatial domain values, to yield a set of DCT coefficients”, the examiner notes that the DCT operation is a transformation to the frequency domain (see paragraph 58, “transforming the blocks to the frequency domain by determining a 2D DCT of each block”); in regards to the dither matrix, fig. 4, step 414, “Perform a transformation from second spatial domain values in a designated dither matrix to second transform domain coefficients”; paragraph 62, “As illustrated in FIG. 4, the transformation in block 414 of a spatial domain dither matrix to a transform domain dither matrix can be performed independent of the flow of blocks 404, 408, and 412”; paragraph 61, the examiner notes that the DCT operation is a transformation to the frequency domain (see paragraph 58, “transforming the blocks to the frequency domain by determining a 2D DCT of each block”; therefore the image data and matrix are transformed from a first geometric space (spatial domain) into a second geometric space (frequency domain)], and
wherein a manner of the spatial transformation is an invertible spatial transformation including FFT, DFT, DCT [Parmar, paragraph 58, “transforming the blocks to the frequency domain by determining a 2D DCT of each block”], or DST.
Referring to claim 18, Parmar discloses an electronic device [any of the devices listed in paragraph 74], comprising: 
an operation device [fig. 6, element 650, paragraph 72, element 650 which can be implemented on a chip] that includes:
a transformation circuit [fig. 6, elements 658 and 662; paragraph 73, “in some other implementations, the various modules are combined into an integral software and/or hardware unit”] configured to perform spatial transformation on input data [fig. 4, step 404, “image data”] and/or a parameter matrix [fig. 4, step 414, “dither matrix”] from first geometric space into second geometric space [paragraph 60, in regards to the “input data”; “process 400 begins with the receipt of input image data, for example, at dither-aware image coding module 304 of FIG. 3A or FIG. 3B. In some implementations, the received image data has spatial domain values”; “In block 412, a transformation is performed on spatial domain values in the selected portion of the image data. That is, the spatial domain values are transformed to a first set of transform domain coefficients. For example, a 2D DCT operation can be performed on the spatial domain values, to yield a set of DCT coefficients”, the examiner notes that the DCT operation is a transformation to the frequency domain (see paragraph 58, “transforming the blocks to the frequency domain by determining a 2D DCT of each block”); in regards to the dither matrix, [fig. 4, step 414, “Perform a transformation from second spatial domain values in a designated dither matrix to second transform domain coefficients”; paragraph 62, “As illustrated in FIG. 4, the transformation in block 414 of a spatial domain dither matrix to a transform domain dither matrix can be performed independent of the flow of blocks 404, 408, and 412”; paragraph 61, the examiner notes that the DCT operation is a transformation to the frequency domain (see paragraph 58, “transforming the blocks to the frequency domain by determining a 2D DCT of each block”; therefore the image data and matrix are transformed from a first geometric space (spatial domain) into a second geometric space (frequency domain)]; and
an operation circuit [fig. 6, element 666] connected to the transformation circuit and configured to receive transformed input data and parameter matrix [fig. 6; step 420], and then perform operations [fig. 4, performing operations of step 420; “Determine a ratio of each of the first transform domain coefficients with a respective one of the second transform domain coefficients”].
Parmar does not explicitly disclose wherein the operation device further includes an optimization circuit configured to perform optimization operation on transformed input data and/or a parameter matrix, wherein the optimization operation includes component selection, quantifying, sparsification, or compressing,
wherein the optimization circuit performs component selection according to a component selection condition through a principal component analysis, and
wherein the component selection condition includes one of:
a threshold condition that with a given threshold, if an absolute value of a coefficient of a component is greater than the threshold, the component is retained, otherwise, if an absolute value of a coefficient of a component is less than the threshold, the component is deleted, and
a quantity condition that with a given quantity for selection, components that satisfy the quantity are selected according to a descending order of coefficients of the components.
However, Liu discloses wherein the operation device further includes an optimization circuit [fig. 4] configured to perform optimization operation on transformed input data [fig. 4, “Input Data”] and/or a parameter matrix, wherein the optimization operation includes component selection [figs. 4 and 7, nonlinear term selector 302, paragraph 64], quantifying, sparsification, or compressing,
wherein the optimization circuit performs component selection according to a component selection condition through a principal component analysis [paragraph 64], and
wherein the component selection condition includes one of:
a threshold condition that with a given threshold, if an absolute value of a coefficient of a component is greater than the threshold [paragraph 64, “the group of linear coefficients is normalized and form absolute values first (701), making the maximum absolute value be 1; and then the coefficients are compared with the threshold value”], the component is retained [paragraph 64, “the rest of the coefficients are taken as first-order term reference coefficients”], otherwise, if an absolute value of a coefficient of a component is less than the threshold, the component is deleted [paragraph 64, “and those terms less than the threshold value are discarded (702)”], and
a quantity condition that with a given quantity for selection, components that satisfy the quantity are selected according to a descending order of coefficients of the components.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Liu in the invention of Parmar, to implement wherein the operation device further includes an optimization circuit configured to perform optimization operation on transformed input data and/or a parameter matrix, wherein the optimization operation includes component selection, quantifying, sparsification, or compressing, wherein the optimization circuit performs component selection according to a component selection condition through a principal component analysis, and wherein the component selection condition includes one of:  a threshold condition that with a given threshold, if an absolute value of a coefficient of a component is greater than the threshold, the component is retained, otherwise, if an absolute value of a coefficient of a component is less than the threshold, the component is deleted, and a quantity condition that with a given quantity for selection, components that satisfy the quantity are selected according to a descending order of coefficients of the components, in order to lower the complexity and improve the precision of the model [Liu, paragraph 11].
Claim 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parmar, in view of Liu, as applied to claims 1 and 9 above, and further in view of Rao et al (hereinafter Rao), U.S. Patent No. 10,528,818 B1.
Referring to claims 2 and 10, taking claim 2 as exemplary, the modified Parmar does not explicitly disclose the operation device of claim 1, wherein the input data and the parameter matrix are presented by a linear combination of a basis vector of the second geometric space through spatial transformation.
However, Rao discloses wherein the input data and the parameter matrix are presented by a linear combination of a basis vector of the second geometric space through spatial transformation [col. 8, lines 47-50, input data is decomposed into a matrix A where the columns of matrix A can all be represented as linear combinations of a few basis vectors)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Rao in the invention of the modified Parmar, to implement wherein the input data and the parameter matrix are presented by a linear combination of a basis vector of the second geometric space through spatial transformation [Rao, col. 8, lines 40-46].
Claim 3, 5, 6, 11, 16, 17, 19, and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Parmar, in view of Liu, as applied to claims 1, 9, and 18 above, and further in view of Shoaib et al (hereinafter Shoaib), U.S. Publication No. 2017/0132496 A1.
Referring to claims 3 and 11, taking claim 3 as exemplary, the modified Parmar does not explicitly disclose the operation device of claim 1, wherein the input data and the parameter matrix are input data and a parameter matrix used by a convolutional layer, a down- sampling layer, a normalization layer, or a regularization layer.
However, Shoaib discloses wherein the input data and the parameter matrix are input data and a parameter matrix used by a convolutional layer [paragraph 18, In the convolutional layers of a convolutional neural network, the convolution operation (e.g., convolving an image (input data) with a weighting kernel (parameter matrix)], a down- sampling layer, a normalization layer, or a regularization layer.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Shoaib in the invention of the modified Parmar, to implement wherein the input data and the parameter matrix are input data and a parameter matrix used by a convolutional layer, a down- sampling layer, a normalization layer, or a regularization layer, in order to greatly reduce the computational cost and memory cost [Shoaib, paragraph 18].
Referring to claims 5, 19, and 20, taking claim 5 as exemplary, the modified Parmar does not explicitly disclose the operation device of claim 1,
wherein the operation circuit includes:
a multiplier configured to multiply data that are input into the multiplier to obtain output after multiplication, and
one or a plurality of adders configured to add data that are input into the adders to obtain output data, and
wherein the operation circuit further includes an activation function circuit configured to perform activation function operations on data that are input into the
activation function circuit to obtain activated output data, wherein an activation function includes sigmoid, tanh, ReLU, or softmax.
However, Shoaib discloses wherein the operation circuit includes:
a multiplier [fig. 4, element 420] configured to multiply data that are input into the multiplier to obtain output after multiplication [fig. 4, see, output of multiplier 420], and
one or a plurality of adders [fig. 4, element to the right of multiplier 420 (denoted by “+”)] configured to add data that are input into the adders to obtain output data [fig. 4, see output of adder/accumulator], and
wherein the operation circuit further includes an activation function circuit configured to perform activation function operations on data that are input into the
activation function circuit to obtain activated output data, wherein an activation function includes sigmoid, tanh, ReLU, or softmax [paragraph 19].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Shoaib in the invention of Parmar, to implement wherein the operation circuit includes:  a multiplier configured to multiply data that are input into the multiplier to obtain output after multiplication, and one or a plurality of adders configured to add data that are input into the adders to obtain output data, and wherein the operation circuit further includes an activation function circuit configured to perform activation function operations on data that are input into the activation function circuit to obtain activated output data, wherein an activation function includes sigmoid, tanh, ReLU, or softmax, in order to greatly reduce the computational cost and memory cost [Shoaib, paragraph 18].
Referring to claim 6, the modified Parmar does not explicitly disclose the operation device of claim 1,
wherein the operation circuit further includes a pooling circuit configured to perform pooling operations on data that are input into the pooling circuit to obtain output data after pooling, wherein the pooling operations include: mean-pooling, max-pooling, or median-pooling, and wherein the operation device further includes:
a storage circuit configured to store data and instructions, and
a control m circuit odule configured to control the operation circuit to perform corresponding operations.
However, Shoaib discloses wherein the operation circuit further includes a pooling circuit configured to perform pooling operations on data that are input into the pooling circuit to obtain output data after pooling, wherein the pooling operations include: mean-pooling, max-pooling, or median-pooling [paragraphs 28, 40], and wherein the operation device further includes:
a storage circuit configured to store data and instructions [fig. 1, element 106], and
a control circuit configured to control the operation circuit to perform corresponding operations [fig. 1, element 104].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Shoaib in the invention of the modified Parmar, to implement wherein the operation circuit further includes a pooling circuit configured to perform pooling operations on data that are input into the pooling circuit to obtain output data after pooling, wherein the pooling operations include: mean-pooling, max-pooling, or median-pooling, and wherein the operation device further includes:  a storage circuit configured to store data and instructions, and a control circuit configured to control the operation circuit to perform corresponding operations, in order to greatly reduce the computational cost and memory cost [Shoaib, paragraph 18].
Referring to claim 16, the modified Parmar does not explicitly disclose the operation method of claim 9, wherein the performing operations on the transformed input data and parameter matrix includes: multiplication, addition, multiply-add operations, inner product operations, non-linear operations, or convolution operations.
However, Shoaib discloses wherein the performing operations on the transformed input data and parameter matrix includes: multiplication, addition, multiply-add operations, inner product operations, non-linear operations, or convolution operations [paragraph 18, In the convolutional layers of a convolutional neural network, the convolution operation (e.g., convolving an image (input data) with a weighting kernel (parameter matrix)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Shoaib in the invention of the modified Parmar, to implement wherein the performing operations on the transformed input data and parameter matrix includes: multiplication, addition, multiply-add operations, inner product operations, non-linear operations, or convolution operations, in order to greatly reduce the computational cost and memory cost [Shoaib, paragraph 18].
Referring to claim 17, the modified Parmar does not explicitly disclose the operation method of claim 9, wherein the performing operations on the transformed input data and parameter matrix further includes: activation function operations or pooling operations.
However, Shoaib discloses wherein the performing operations on the transformed input data and parameter matrix further includes: activation function operations [paragraph 19] or pooling operations 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Shoaib in the invention of the modified Parmar, to implement wherein the performing operations on the transformed input data and parameter matrix further includes: activation function operations or pooling operations, in order to greatly reduce the computational cost and memory cost [Shoaib, paragraph 18].

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the performing operations on the transformed input data and parameter matrix includes:  obtaining a linear combination representation of the parameter matrix in the second geometric space according to the obtained transformed parameter matrix, wherein the linear combination representation indicates that the parameter matrix is represented by a linear combination of a space basis vector of the second geometric space, and coupling and operating the spatially transformed input data and the space basis vector, in combination with other recited limitations in claim 13.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/           Primary Examiner, Art Unit 2181